DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see page 7, filed 7/6/2021, with respect to 112(b) rejection of claims 47-50 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. 

Applicant's double patenting arguments filed 7/6/2021 have been fully considered but they are not persuasive. The same references are applied with the US Patent 9760320 for the double patenting rejection of the claims since the US Patent previously applied discloses most of the claimed features with the other same references curing the features not taught by the previously applied Patent.  Note: the Applicant stated in an interview that the claim should state that the “first communicator” is used to transmit the power supply notification to the information processing apparatus via the network, and not the “second communicator”.  This was an inadvertent error.  Since the Examiner and the Applicant agreed that this language should be changed to first communicator, the double patenting rejection below takes the above information into consideration.         

Applicant’s arguments, see pages 7-10, filed 7/6/2021, with respect to 103 rejection of claims 47-50 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Note: The paragraphs cited are copied from the reference into the 103 rejection portion of the Office Action.  For Brevity, these paragraphs have not been copied into the Double Patenting rejection.

Claim 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9760320 in view of Okada, Kohara and Negishi. 
	


However, the above Patent fails to specifically teach the second communicator transits the power supply state notification to the information processing apparatus via the network; and wherein the printing apparatus and the print control apparatus are able to be connected to a network.

However, this is well known in the art as evidenced by Kohara.  Similar to the primary reference, Kohara discloses a printer being instructed to shut down and the printer notifying its status to an external device (same field of endeavor or reasonably pertinent to the problem).      
Kohara discloses the second communicator transits the power supply state notification to the information processing apparatus via the network (e.g. this reference discloses one network interface used receive a state about a printer and the same interface used to send that information to the host, which is taught in ¶ [125] and [126].);
[0125] When the power management server 1 receives off-line information from a printer 31 to 33 or receives no response to packets it sends to each printer 31 to 33 at regular intervals, it may update printer operation information and send information indicating the power-off state of that printer (or information about printers that are currently in the power-on state) to the hosts 21, 22. 


wherein the printing apparatus and the print control apparatus are able to be connected to a network (e.g. the print server is able to receive the power state of the printers on the network, which is disclosed in ¶ [115].  This occurs after receiving the power off command from the server in ¶ [113] and [114].  The host computers can receive the printers power state from the server in order to guide the priority settings, which is disclosed in ¶ [126].  All of the printers, server and the hosts are connected via a network, which is disclosed in ¶ [76].).

Therefore, in view of Kohara, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the second communicator transits the power supply state notification to the information processing apparatus via the network; and wherein the printing apparatus and the print control apparatus are able to be connected to a network, incorporated in the device of the US Patent 9760320, in order to set printing priorities of printers based on the received information from the printer power states, which improves the usability of the system (as stated in Kohara ¶ [128]-[130]).  


Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9760320 in view of Okada ‘444 

Re claim 45: US Patent 9760320 performs most of the claimed features except for a power switch that receives a shutdown instruction to shut down the print control apparatus from a user, wherein the power switch is different from another power switch that is included in the printing apparatus and that receives a shutdown instruction to shut down the printing apparatus from the user, wherein the controller executes the shutdown processing of the print control apparatus without transmitting the shutdown instruction to the printing apparatus, if the power switch of the print control apparatus receives the shutdown instruction to shut down the print control apparatus from the user.
	However, this is well known in the art as evidenced by Okada ‘444.  Similar to the primary reference, Okada ‘444 discloses performing power supply control of a STB based on an instruction from an external device (same field of endeavor or reasonably pertinent to the problem).    
Okada discloses the print control apparatus according to claim 44, further comprising: 
a power switch that receives a shutdown instruction to shut down the print control apparatus from a user, wherein the power switch is different from another power switch that is included in the printing apparatus and that receives a shutdown instruction to shut down the printing apparatus from the user (e.g. the STB has a power switch that can turn the STB off.  The printer has a manual off switch as well; see ¶ [22] and [46] above),

Therefore, in view of Okada ‘444, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a power switch that receives a shutdown instruction to shut down the print control apparatus from a user, wherein the power switch is different from another power switch that is included in the printing apparatus and that receives a shutdown instruction to shut down the printing apparatus from the user, wherein the controller executes the shutdown processing of the print control apparatus without transmitting the shutdown instruction to the printing apparatus, if the power switch of the print control apparatus receives the shutdown instruction to shut down the print control apparatus from the user, incorporated in the device of the referenced Patent, in order to shut off the STB or printer without the complicated power off linking process, which increases efficiency of the power use (as stated in Okada ¶ [03]-[06]).  

Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9760320 in view of Negishi (US Pub 20110007339).   


However, this is well known in the art as evidenced by Negishi.  Similar to the primary reference, Negishi discloses sending a shutdown command to a server for a printer (same field of endeavor or reasonably pertinent to the problem).     
Negishi discloses wherein if the first communicator receives the shutdown instruction to shut down the print control apparatus from the network in accordance with a predetermined application layer protocol (e.g. the invention discloses a computer connected to a server that is connected to a LAN.  The reference discloses sending a command from an external PC to a print control apparatus using the UDP port 161 for a SNMP communication message.  The invention discloses a PC that is able to send a shut down command to the print control apparatus.  With the use of a SNMP communication process at the PC and being able to send shut down information to the print control apparatus, the PC is concluded to perform SNMP communication of a shut down command to the print control apparatus; see ¶ [33], [36], [53] and [54]).

Therefore, in view of Negishi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein if the first communicator receives the shutdown instruction to shut down the print control apparatus from the network in accordance with the predetermined application layer protocol, incorporated in the device of the referenced Patent, in order to provide multiple .  


Claims 48 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9760320 in view of Armstrong (US Pub 2005/0216602).
 
Re claim 48: Claim 3 of the US Patent 9760320 performs most of the claimed features except for changing an attribute value of a predetermined attribute described in the power off notification received from the printing apparatus from an attribute value corresponding to the printing apparatus to an attribute value corresponding to the print control apparatus, and  transmitting the power off notification in which the attribute value of the predetermined attribute has been changed to the network.

Armstrong discloses wherein the forwarding of the received power off notification includes changing an attribute value of a predetermined attribute described in the power off notification received from the printing apparatus from an attribute value corresponding to the printing apparatus to an attribute value corresponding to the print control apparatus, and  transmitting the power off notification in which the attribute value of the predetermined attribute has been changed to the network (e.g. the invention 

Therefore, in view of Armstrong, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the forwarding of the received power off notification includes changing an attribute value of a predetermined attribute described in the power off notification received from the printing apparatus from an attribute value corresponding to the printing apparatus to an attribute value corresponding to the print control apparatus, and  transmitting the power off notification in which the attribute value of the predetermined attribute has been changed to the network, incorporated in the device of the referenced Patent, in order to provide information regarding network computing devices on multiple networks without degrading network performance or compromising network security (as stated in Armstrong ¶ [13]-[20]).  


Armstrong discloses wherein the predetermined attribute is IP (Internet Protocol) address and/or MAC (Media Access Control) address (e.g. the invention discloses a router that performs the feature of changing an IP address of a message of information sent to a printer from a client or from a printer to a client.  This feature can be incorporated into the server system of Okada or in the print control apparatus of the referenced Patent.  With this feature, the message sent from a network device, such as a printer, to another device outside of the network can involve changing an IP address of the message to that of the IP address of the router within the server; see ¶ [46]). 
Therefore, in view of Armstrong, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the predetermined attribute is IP (Internet Protocol) address and/or MAC (Media Access Control) address, incorporated in the device of the referenced Patent, in order to provide information regarding network computing devices on multiple networks without degrading network performance or compromising network security (as stated in Armstrong ¶ [13]-[20]).  


Claim 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9760320 in view of Negishi. 



However, an aspect of the above is well known in the art as evidenced by Negishi.  Similar to the primary reference, Negishi discloses sending a shutdown command to a server for a printer (same field of endeavor or reasonably pertinent to the problem).     
Negishi discloses wherein the predetermined network protocol is a SNMP (Simple Network Management Protocol) (e.g. the reference discloses sending a command from an external PC to a print control apparatus using the UDP port 161 for a SNMP communication message.  The invention discloses a PC that is able to send a shut down command to the print control apparatus.  With the use of a SNMP communication process at the PC and being able to send shut down information to the print control apparatus, the PC is concluded to perform SNMP communication of a shut down command to the print control apparatus; see ¶ [36], [53] and [54]).

Therefore, in view of Negishi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the predetermined network protocol is a SNMP (Simple Network Management Protocol), incorporated in the device of the referenced Patent, in order to provide multiple ports associated with communication protocols and programs that are used to communicate shutdown commands to a power supply control device, which allows the power down to occur at .  

Claim 53 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9760320. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a power supply state notification is transmitted from a printing apparatus that has received a shutdown notification.

Claim 54 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9760320. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a power supply of the printing apparatus being shut off when receiving a shutdown instruction from the print control apparatus.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase “the second communicator transmits the power supply state notification to the information processing apparatus via the network” is considered as new matter.  In the specification, the first communicator communicates information to the network while the second communicator receives information from the printing apparatus.  Since the above claim language is not disclosed in the specification, claim 44 is considered as failing to comply with the written description requirement.

Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification discloses the first communicator as the means to communicate information to the network.  The specification does not disclose using the second communicator to communicate information to the network, which is related to the claimed phrase “the second communicator transmits the power supply state notification to the information processing apparatus via the network”.  Based on .

Allowable Subject Matter
Claims 55 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re claim 55: The teachings of US Patent 9760320 in view of Kohara are applied to claim 44 in a Non-statutory Double Patenting rejection above.   The claim language for claim 55 below was not found in any prior art applied and/or cited: 
The print control apparatus according to claim 44, wherein, in a case where the second communicator receives a notification about the shutdown processing without receiving the power supply state notification, the controller activates only a process that is needed to transfer the power supply state notification, performs end processing on other processes and sends an instruction to the printing apparatus to transmit the power supply state notification.  


Re claim 56: The teachings of US Patent 9760320 in view of Kohara are applied to claim 44 in a Non-statutory Double Patenting rejection above.  The claim language below depends on a claim that was not found in any applied and/or cited prior art:


The following is a statement of reasons for the indication of allowable subject matter:  The aspects detailed in claim 55 were not found in any searched, applied and/or cited prior art.  In addition, claim 56 depends on claim 55, which makes this claim novel as well.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ooba ‘139 discloses utilizing SNMP protocol when communicating with a MFP.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHAD DICKERSON/Primary Examiner, Art Unit 2672